Case 1:20-cv-23631-AMC Document 1-2 Entered on FLSD Docket 08/31/2020 Page 1 of 7




                  Exhibit B
Filing #Case 1:20-cv-23631-AMC Document 1-2 Entered on FLSD Docket 08/31/2020 Page 2 of 7
         111636143   E-Filed 08/11/2020 06:47:45 PM


                                                            IN THE CIRCUIT COURT OF THE 11TH
                                                            JUDICIAL CIRCUIT IN AND FOR
                                                            MIAMI-DADE COUNTY, FLORIDA

                                                            GENERAL JURISDICTION DIVISION

                                                            CASE NO.   2018-039581-CA(08)
        PRISCILA ELEN DE SOUZA LIMA, as
        Personal Representative of the Estate of
        AILTON CESAR JUNIOR ALVES DA SILVA,
        deceased,

        BÁRBARA CALAZANS MONTEIRO, as
        Personal Representative of the Estate of
        ANANIAS ALOI CASTRO MONTEIRO,
        deceased,

        GIRLENE CAMPINHO AZEVEDO
        DOMINGUES, as Personal Representative of
        the Estate of BRUNO RANGEL DOMINGUES,
        deceased,

        ARIADINY PATRICYA WEBER, as Personal
        Representative of the Estate of EMERSON FABIO
        DIDOMENICO, deceased,

        PATRÍCIA LUANA GROZA DA SILVA
        GIMENEZ, as Personal Representative of the Estate
        of GUILHERME GIMENEZ DE SOUZA,
        deceased,

        VALDÉCIA BORGES DE MORAIS PAIVA, as
        Personal Representative of the Estate of
        JOSE GILDEIXON CLEMENTE DE PAIVA,
        deceased,

        AQUINOAN DE SOUSA CARVALHO, as
        Personal Representative of the Estate of
        LUCAS GOMES DA SILVA,
        deceased,

        HÉLIO HERMITO ZAMPIER NETO,

        ULRIKE OHLWEILER, as Personal Representative of
        the Estate of ANDERSON RODRIGUES PAIXAO
        DE ARAUJO, deceased,
Case 1:20-cv-23631-AMC Document 1-2 Entered on FLSD Docket 08/31/2020 Page 3 of 7




  DAIELLI FAUSTINO KEMITC DA SILVA, as
  Personal Representative of the Estate of
  MATHEUS BITENCOURT DA SILVA, deceased,

  GRAZIELE DE AQUINO ALVES VIEIRA, as
  Personal Representative of the Estate of TIAGO
  DA ROCHA VIEIRA ALVES, deceased,

  JAKSON RAGNAR FOLLMANN,

  SUELLEN NERY DOS SANTOS, as Personal
  Representative of the Estate of MARCELO
  AUGUSTO MATHIAS DA SILVA, deceased,

  ROSÂNGELA MARIA DOS SANTOS SILVA
  LOUREIRO, as Personal Representative of the
  Estate of CLEBER SANTANA LOUREIRO, deceased,

  SUSANA RIBAS PEREIRA DE JESUS, as
  Personal Representative of the Estate of
  WILLIAN THIEGO DE JESUS, deceased,

  ALINE PENTEADO PEREIRA MACHADO, as
  Personal Representative of the Estate of
  FILIPE JOSE MACHADO, deceased,

  VENELANDA DUMKE, as Personal Representative
  of the Estate of ANDERSON ROBERTO
  MARTINS, deceased,

  LETÍCIA DOS ANJOS GABRIEL, as Personal
  Representative of the Estate of MARCOS
  DANILO PADILHA, deceased,

  PAULINHO GOBBATO, as Personal
  Representative of the Estate of RAFAEL
  CORREA GOBBATO, deceased,

  LUIZ MAURO GROHS, as Personal
  Representative of the Estate of LUIZ
  FELIPE GROHS, deceased,

  AJUSSARA ENRISCO, as Personal Representative
  Of the Estate of RAFAEL VALMORBIDA,
Case 1:20-cv-23631-AMC Document 1-2 Entered on FLSD Docket 08/31/2020 Page 4 of 7




  GRACIELA MISSEL, as Personal Representative
  of the Estate of MARCIO BESTENE KOURY,
  deceased,

  ILKA APARECIDA LABES PEIXOTO, as
  Personal Representative of the Estate of
  DELFIM PADUA PEIXOTO, deceased,

  SANDRA JACQUELINE MADRID LUCAS
  CASTILLO, as Personal Representative of the
  Estate of ANDERSON DONIZETI LUCAS,
  Deceased,

  DICLEIA JOHANN DE JESUS, as Personal
  Representative of the Estate of SERGIO LUIZ
  FERREIRA DE JESUS, deceased,

  AMANDA DOS SANTOS MACHADO, as Personal
  Representative of the Estate of DENER ASSUNCAO
  BRAZ, deceased,

  ALAN RUSCHEL,

  ANA CLAUDIA SEVERO, as Personal
  Representative of the Estate of EDUARDO
  LUIS PREUSS, deceased,

  FABIENNE BELLE, as Personal Representative
  of the Estate of LUIS CESAR MARTINS CUNHA,
  deceased,

  EZIQUIELA CALDERON GALIOTTO, as Personal
  Representative of the Estate of GELSON GALIOTTO,
  Deceased,

  CRISTIANI VICENTINI, as Personal Representative of
  the Estate of RENAN CARLOS AGNOLIN, deceased,

  FERNANDA AMORIM DE ABREU, as Personal
  Representative of the Estate of ARTHUR BRASILIANO
  MAIA, deceased,

  MAURI ANTONIO DA SILVA, as Personal
  Representative of the Estate of BRUNO MAURI DA
  SILVA, deceased,
Case 1:20-cv-23631-AMC Document 1-2 Entered on FLSD Docket 08/31/2020 Page 5 of 7




  ADRIANA DE OLIVEIRA SAROLI, as Personal
  Representative of the Estate of LUIZ CARLOS
  SAROLI, deceased,

  SUELI SALETE DE CASTRO, as Personal Representative
  of the Estate of EDUARDO DE CASTRO, deceased,

  XIMENA SUAREZ OTTERBURG,

  RAQUEL DONAIDE CORONEL BENAGAS, as Personal
  Representative of the Estate of GUSTAVO FELICIANO
  ENCINA NUNEZ, deceased,

  ELIZETH ANDREINA SANDOBAL GONZALEZ, as
  Personal Representative of the Estate of ANGEL
  EDUARDO LUGO UGAS, deceased

  OVIEDO VON BORRIES CABALLERO, as
  Personal Representative of the Estate of SISY
  GABRIELA ARIAS PARAVICINY, deceased

  EDWIN TUMIRI CHOQUE,

  PAMELA JUSTINIANO PEDRAZA as Personal
  Representative of the Estate of ROMMEL DAVID
  VACAFLORES TERRAZAS, deceased

  FLORA TARQUI AVILA as Personal Representative
  of the Estate of ALEX RICHARD QUISPE GARCIA,
  deceased,

  LUCAS CASAGRANDE DAL BELLO as Personal
  Representative of the Estate of MAURO LUIZ DAL
  BELLO, deceased,


                       Plaintiffs,

  vs.

  LINEA AEREA MERIDA INTERNACIONAL
  DE AVIACION d/b/a LAMIA CORPORATION S.R.L.,
  a foreign corporation, KITE AIR CORPORATION LTD.
  a foreign corporation, MARCO ANTONIO ROCHA
  VENEGAS, RICARDO ALBERTO ALBACETE
  VIDAL, AON UK LIMITED, a foreign corporation,
Case 1:20-cv-23631-AMC Document 1-2 Entered on FLSD Docket 08/31/2020 Page 6 of 7




  BISA SEGUROS Y REASEGUROS, S.A., a foreign
  corporation, TOKIO MARINE KILN SYNDICATES
  LIMITED, a foreign corporation, and JOHN DOES 1-25,
  foreign corporations,

                    Defendants.
  ______________________________________________/

       MOTION TO JOIN LIABILITY INSURERS, BISA AND TOKIO MARINE, TO
                            FINAL JUDGMENTS

         The Plaintiffs hereby move, pursuant to Fla. Stat. § 627.4136, to join Defendant LaMia’s

  liability carriers, BISA SEGUROS Y REASEGUROS, S.A. (“BISA”) and TOKIO MARINE

  KILN SYNDICATES LIMITED (“Tokio Marine”), as party defendants for the purposes of

  entering final judgment, and in support thereof state as follows:

        1.       Pursuant to Fla. Stat. § 627.4136(4), “[a]t the time a judgment is entered or a

  settlement is reached during the pendency of litigation, a liability insurer may be joined as a party

  defendant for the purposes of entering final judgment or enforcing the settlement by the motion of

  any party . . . .” As this Court has already recognized, a settlement has been reached with the

  Defendant-insureds in this lawsuit, and the Court is poised to enter final judgments. Under the

  terms of Fla. Stat. § 627.4136(2), “[n]o person who is not an insured under the terms of a liability

  insurance policy shall have any interest in such policy, either as a third-party beneficiary or

  otherwise, prior to first obtaining a settlement or verdict against a person who is an insured under

  the terms of such policy for a cause of action which is covered by such policy.” Because the

  Plaintiffs here, third-party beneficiaries of the insurance policies, have now obtained and

  succeeded in enforcing the settlement agreement that resolves their claims against the Defendant-

  insureds, they may file this motion to join the insureds’ liability insurers.

        2.        The Plaintiffs hereby file this motion to join LaMia’s liability insurers, BISA and

  Tokio Marine, in compliance with the requirements of Fla. Stat. 627.4136, which specifies that the
Case 1:20-cv-23631-AMC Document 1-2 Entered on FLSD Docket 08/31/2020 Page 7 of 7




  motion should be made prior to or at the time of entry of judgment against the insureds. See C.A.

  Seguros Catatumbo v. Herrera, 812 So.2d 576 (Fla. 3d DCA 2002).

                                CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that a true and correct copy of the foregoing has been Filed via

   ECF filing and sent via email to Marco Antonio Rochas Venegas, marv_0405@hotmail.com,

   4850 S.W. 63rd Terr., Apr. 413, Davie, FL 33314 on this 11TH day of August, 2020.

                                                      Respectfully submitted,

                                                      /s/ Steven C. Marks
                                                      Steven C. Marks (FBN 516414)
                                                      smarks@podhurst.com
                                                      Kristina M. Infante (FBN 0112557)
                                                      kinfante@podhurst.com
                                                      PODHURST ORSECK, P.A.
                                                      One S.E. 3rd Avenue, Suite 2300
                                                      Miami, FL 33131
                                                      Telephone: (305) 358-2800
                                                      Fax: (305) 358-2382

                                                      Attorneys for Plaintiffs
